                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

JOSEPH W. BENDER, JEREMY W. STROEBEL,
THOMAS G. WHITE, JR., TYLER S. HOLMAN,
CHELSEA N. CADOTTE, ARIC A. ELMORE,
STANCHELLE L. HANKINS, CODY L. HANSEN,                    Case No. 19-cv-29-wmc
LINDSY MASON, JR., PENG N. LOR, BRYANT J.
SWIGGUM, and HOMER D. TAYLOR, JR.,

        Plaintiffs,

   v.

STATE OF WISCONSIN, ANTHONY S. EVERS,
and KELLI S. THOMPSON,

        Defendants.


                             JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants State of Wisconsin, Anthony S. Evers, and Kelli S. Thompson against

plaintiffs Joseph W. Bender, Jeremy W. Stroebel, Thomas G. White, Jr., Tyler S.

Holman, Chelsea N. Cadotte, Aric A. Elmore, Stanchelle L. Hankins, Cody L.

Hansen, Lindsy Mason, Jr., Peng N. Lor, Bryant J. Swiggum, and Homer D. Taylor,

Jr. dismissing the case.




        s/ K. Frederickson, Deputy Clerk                  September 19, 2019
        Peter Oppeneer, Clerk of Court                          Date
